DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks filed on 1/7/22. Claim 1 has been amended. Claims 1-20 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilz WO_2015092385_A1 in view of Mazon USPN_6150028.
Pilz discloses making laminated glazings for automotive windscreens (corresponds to instant Claims 14 and 20 limitations) (Page 1) comprising a first ply (corresponds to claimed first glass sheet) of soda-lime silicate glass (corresponds to instant Claim 4’s limitation) without any mechanical reinforcement (corresponds to instant Claim 5’s limitation) that has a thickness ranging from 1.6 mm to 2.3 mm and can be tinted with Fe2O3 ranging from 0.005 to 2% (corresponds to instant Claim 9’s limitation) based on the desired color when viewed in transmitted light (Page 16, Lines 1-11). Furthermore, Pilz discloses a clear, second ply (corresponds to claimed second glass sheet), configured to face the interior of the vehicle (corresponds to instant Claim 15’s limitation) (Page 12, Lines 16-19), of a chemically strengthened (corresponds to instant Claim 6’s chemically toughened limitation) aluminosilicate glass having a thickness ranging from 0.4 mm to 1.2 mm (corresponds to instant Claims 2, 8, 12, 17, 18 limitations) (Page 16, Lines 13-16). Given these thickness ranges, the claimed “R” value can fall into the claimed ranges, thereby meeting the limitations of instant Claims 1, 3, and 16. Additionally, Pilz discloses having a PVB interlayer (PVB is known to be a type of acetal) (corresponds to instant Claims 13 and 19 limitations) between the afore-described first and second plies (corresponding to claimed first and second glass sheets) (Page 16, Lines 22-25).
2.	However, Pilz does not disclose the claimed redox.
3.	Mazon discloses a glass sheet intended for the manufacture of glazing panels (Title) in motor vehicles (Abstract) that can be tinted (corresponds to being colored) (column 3, lines 45-53), possess a thickness falling into the claimed range, light transmittance of at least 70% (Claim 1), and be made of soda-lime glass (column 2, Mazon discloses that the amount of total iron, expressed as Fe2O3, is at least 1.5% (Claim 14) and up to 2% (column 5, lines 30-44), which teaches Applicants’ claimed range and falls into Pilz’s range too. Moreover, Mazon discloses that the redox ratio can range from 0.25 to 0.45 (column 3, lines 29-44), which significantly overlaps with Applicants’ claimed range. Lastly, Mazon discloses that ensure good absorption of the ultraviolet radiation and good thermal comfort and they make it possible to achieve a not-insignificant reduction in the weight of the vehicle's glass fittings (column 6, lines 1-5).
4.	It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the redox factor of the first ply (corresponds to claimed first glass sheet), of Pilz, by trying a redox factor ranging from 0.25 to 0.45, of Mazon. One of ordinary skill in the art would have been motivated in doing so to ensure good absorption of the ultraviolet radiation and good thermal comfort and they make it possible to achieve a not-insignificant reduction in the weight of the vehicle's glass fittings. 
5.	Although Pilz in view of Mazon do not explicitly disclose the claimed solar transmission, given that Pilz in view of Mazon discloses substantially the same structural setup, tint, and compositions, it would be expected for it to inherently have the claimed solar transmission in its glazing. Alternatively, Pilz discloses that it’s known in the art to use tinting agents based on the desired color when viewed in transmitted light (Page 16, Lines 1-11). Thus, it would be expected for one of ordinary skill in the art to know how to use these tinting agents to effect a desired solar transmission based on end-user product specifications of the windshield.
Pilz in view of Mazon suggests using a soda-lime glass sheet in its glazing panel having the claimed thickness (Mazon: Claim 11).
Response to Arguments
Applicant’s arguments, filed 1/7/22, with respect to the rejection(s) of all claim(s) under Pilz in view of Cheng have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pilz in view of Mazon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 3, 2022